 In the Matter of Los ANGELESBROADCASTINGCOMPANY, INC.andAMERICANRADIO TELEGRAPHERSASSOCIATION,BROADCASTLOCAL No. 15Case No. R-332.-Decided December 6,1937Radio BroadcastingIndustry-Investigation of Representatives:controversyconcerning representation of employees:refusal by employer to recognize peti-tioning union as exclusive bargaining agent; controversy as to appropriateunit-Unit Appropriate for Collective Bargaining:established labor organiza-tions among employees;occupational differences;wage differentials-Represen-tatives:proof of choice:signed petition designating union as collective bar-gaining representative;comparison of petition withpay roll-Certification ofRepresentatives:upon proof'of majority representation.Mr. David Persinger,for the Board.Mr. Garnet C. Rainey,of Los Angeles, Cal., for the Company.Mr. Ernest Robert,of Los Angeles, Cal., for the Union.Mr. Henry H. Foster, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 3, 1937, American Radio Telegraphers Association,Broadcast Local No. 15, herein called the Union, filed with theRegional Director for the Twenty-First Region (Los Angeles, Califor-nia), a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Los Angeles Broadcast-ing Company, Los Angeles, California, herein called the company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 22, 1937, an amended peti-tion was filed with the Regional Director.On September 25, 1937,the Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 6,1937, the Regional Director issued a notice of hearing;copies of which were duly served upon the Company and the Union.443 444NATIONAL LABOR RELATIONS BOARDPursuant to the notice, a hearing was held at Los Angeles, California,on October 12, 1937, before Clifford D. O'Brien, the Trial Examinerduly designated by the Board.The Board and the Company were represented by counsel, theUnion by its secretary and organizer, and all participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded to all parties.eral rulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT,1.THE BUSINESS OF THE COMPANYLos Angeles Broadcasting Company, Inc., is a corporation organ-ized in March 1933 under the laws of the State of California. Itowns and operates radio station KFAC, under license from the Fed-eralCommunications Commission.Technicians employed by theCompany are likewise licensed by the Federal Communications Com-mission.The station operates with one thousand watts' power overa designated band of thirteen hundred kilocycles. It is not a partof any national network, nor does it rebroadcast from any otherstation at the present time. Its principal coverage is a radius ofapproximately twenty-five miles from its broadcasting station locatedin the City of Los Angeles, California, but it is heard in numerousother states and in several foreign countries, particularly after mid-night when the large majority of stations cease broadcasting.TheCompany owns its own broadcast equipment, which is powered byelectricity, some of which comes across state lines from Boulder Dam,Arizona.We find that Los Angeles Broadcasting Company, Inc., is engagedin traffic, communication, and commerce among the several statesand between the United States and foreign countries, and that theemployees engaged in the operation of the radio station of theCompany are directly engaged in such traffic, communication, andcommerce.II.THE ORGANIZATION INVOLVEDAmerican Radio Telegraphers Association, Broadcast Local No. 15,is a labor organizationin which employees of the Company are eligi-ble' for membership. It is a local of American Radio TelegraphersAssociation,which in turnisaffiliatedwith the Committee forIndustrial Organization.During the course of the hearing, the Trial Examiner made sev- DECISIONS AND ORDERS445'III.THEQUESTION CONCERNING REPRESENTATIONAs early as July 1937, Ernest T. Roberts, on behalf of the Union,contacted officials of the Company with the view to bargaining col-lectively for certain of the employees. In several meetings and tele-phone calls the Union claimed to be entitled to recognition as theexclusive representative of these employees.The Company took theposition, however, that, it would recognize and bargain with theUnion as the representative of its members only. It is conceded bythe Company that the Union represents a majority of the office em-ployees, a majority of the technicians and the janitor.The Companydoes not concede that the Union represents a majority of the an-nouncers.There appears, therefore, to be a dispute as to theappropriateunit,theCompany indicating that its decisionas to recognition will depend upon whether the Union representsamajority in each of the different classifications of theCompany's employees, and the Union insisting that the designation ofitby a majority of the employees in. a larger unit entitles it torecognition as exclusive representative of that unit.We find that a question has arisen concerning the representationof employees of the Los Angeles Broadcasting Company, Inc., andthat this question tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV.THEAPPROPRIATE UNITThe Company's staffconsists of approximately sixty-one (61) em-ployees, classified by the management as follows: 1 General manager,1; office staff, 5; salesmen, 4; musicians, 11; technicians, 6; announc-ers, 7; staff talent (regular), 5; special talent, 21; janitor, 1.Of the foregoing, the musicians and the employeesclassified astalent appear from the evidence to be represented by labor organiza-tions which are affiliated with the A. F. of L. The salesmen workout of the office.Of these, two work entirely on a commission basis,while the other two are paid both salary and commission.The sales-men have their own organization which represents them in collec-tive bargaining with the Company.Within the Company's classifi-cation of five office employees is included Charles T. Hughes, theassistantmanager ofthe Company, whose duties appear, in the main,to be supervisory.Among the seven people classifiedas announcersby the Companyis oneRobert Swan, chief announcer, who, in addi-tion to performing the dutiesof an announcer,directs the apportion-ment of time and the traffic of other-announcers,and generally super-vises their work.'Another of those classified as announcers by theCompany is one Mel Roach, whose exclusive duty is toannounce one1Respondent's Exhibit No. 1, being the pay roll for the month of September 1937. 446NATIONAL LABOR RELATIONS BOARDthirty-minute program daily pursuant to a special contract with asponsor.He also has other employment elsewhere.The Union does not purport to represent the musicians and talent,who are paid on a weekly basis as distinguished from the bi-monthlybasis existing for the rest of the employees, because of their repre-sentation by the American Federation of Labor unions.The Unionlikewise-does not purport to represent the salesmen, who have anorganization of their own.In view of all these facts, we find that the employees engaged asoffice, staff (excluding the general manager aiid assistant manager),technicians, janitor, and announcers (excluding the chief announcerand special program announcer), constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto the employees of the Company the full benefit of their right toself-organization and to collective bargaining, and otherwise effectu-ate the policies of the Act.V. THE DETERMINATION OF REPRESENTATIVESWithin the above described unit, on the basis of the September payroll, there appear to be sixteen employees.The Union presented apetition designating itself as representative for collective bargainingsigned by thirteen employees within the said unit.2No challenge ofthese signatures was made by the Company. The Union also placedin evidence an application, signed by another of the employees withinthe above described unit, designating it as the representative, of theapplicant for the purposes of collective bargaining. It was also con-tended by the Union representative that the Union represented oneother employee in the above described unit, but no authorization orcertification for said employee was introduced into evidence.Theevidence that the Union represented fourteen out of the sixteen em-ployees in the above described unit was undisputed.We find that the Union has been designated and selected by amajority of the employees of Los Angeles Broadcasting Company,Inc., in an appropriate unit for the purposes of collective bargainingas found above.The Union, therefore, by virtue of Section 9 (a)of the Act, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to wages, rates of pay,hours of employment and other conditions of employment.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following conclusions of law :2Union's Exhibit No. 2. DECISIONS AND ORDERS4471.A question affecting commerce has arisen concerning the repre-sentation of employees of Los Angeles Broadcasting Company, Inc..within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The employees of the Company engaged as office staff (exclud-ing the general manager and assistant manager), technicians, jani-tor, and announcers (excluding the chief announcer and the specialprogram announcer), constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat American Radio Telegraphers Associa-tion, Broadcast Local No. 15, has been designated and 'selected by amajority of the employees of Los Angeles Broadcasting Company,Los Angeles; California, engaged as office staff (excluding the officemanager and assistant manager), technicians, janitor, and announ-cers(excluding the chief announcer and special program announcer),as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, American Radio Telegraphers Association,Broadcast Local No. 15, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment and other conditions of employ-ment.